El Juez Asociado Se. Aldkey,
emitió la opinión del tribunal.
Los esposos José Bomán Castro y Francisca Escalona murieron en el año 1888 siendo dueños de una hacienda de café de-235 cuerdas de terreno nombrada “Envidiada,” ra-dicada en el barrio de Bateyes del término municipal de Ma-yagüez, la que en 1892 fué adjudicada en la partición de sus bienes a su albacea Bernardo Escalona con obligación de pagar ciertas deudas de la herencia de los esposos. Desde entonces esa finca ha sido adquirida por diversas personas e inscrita en el registro hasta que en 1906 siendo de Edith Frantwetter, fué vendida en pública subasta por El Pueblo de Puerto Bico para el pago de las contribuciones impuestas a ella y fué' adjudicada a Angel A. Vázquez quien en 1908 la vendió a Martiniano Martínez,' siendo en la actualidad de su viuda Flora Jiménez Maristany y de la hija de ambas Aminta Martínez y Jiménez. Estas dos personas fueron de-mandadas en el año 1920 por algunos de los herederos de José Bomán Castro y de Francisca Escalona con objeto de que las demandadas reconozcan las participaciones propor-cionales que los demandantes alegan tener en dicha finca como herederos de dichos esposos y de las cuales no se han des-prendido por ser nula la adjudicación que de la finca se hizo al albacea- porque habiendo menores interesados en la par-tición no se hizo dicha adjudicación mediante expediente que se tramitara para justificar la necesidad y utilidad de tal adjudicación ni se celebró subasta para ella. Dictada sen-*865tencia en este caso de acuerdo con las pretensiones de los demandantes fué apelada por las demandadas quienes alegan como uno de los errores de la corte sentenciadora el de no haber dado valor al título de venta en pública subasta por falta de pago de contribuciones becbo ’ por El Pueblo de Puerto Eico a favor de Vázquez, de quien adquirió el cau-sante de las demandadas.
Si como alegan los demandantes la adjudicación de la finca ‘‘Envidiada” al albacea es nula e inexistente en cuanto a las participaciones que en ella les correspondía, porque mediaban menores interesados y no se obtuvo autorización judicial, entonces, nunca dejaron de ser dueños de tales par-ticipaciones y por tanto al vender El Pueblo de Puerto Rico la finca en subasta pública para cobrar las contribuciones que no le habían sido satisfechos vendió las participaciones here-ditarias que los demandantes tenían en la finca por lo que carecen de acción para reclamarlas, ya que no fundan su de-recho en defectos del procedimiento gubernativo seguido para hacer efectivo el pago de esas contribuciones. Los deman-dantes como dueños de dichas participaciones estaban obli-gados al pago de las contribuciones de la finca si no querían que fuera vendida y que en su consecuencia se extinguiera su derecho sobre ellas, salvo el de redimirla que no utilizaron. La venta para el pago de contribuciones extingue los derechos sobre la finca vendida aunque esté poseída por persona que no sea responsable de ellas o que descuidó pagarlas. 26 R. C. L. página 403. Al Pueblo de Puerto Rico le bastaba se-guir, como siguió, el procedimiento gubernativo para la venta de la finca contra la persona que según el registro de la pro-piedad era dueña de ella, por lo que no son de aplicación a este caso los de Menéndez v. El Registrador, 13 D. P. R. 191, y de González v. Pierazzi, 23 D. P. R. 399 que nos citan los apelados, y si habían' otras personas desconocidas para él que eran los verdaderos dueños debieron éstas cuidarse de hacérselo saber y de pagar las contribuciones para que su de-*866recho no quedase extinguido. En algunas jurisdicciones se llega hasta declarar que un título de venta por contribuciones crea en el comprador un nuevo y original título. 37 Cyc. 1473.
La sentencia apelada debe ser revocada y dictarse otra de-clarando sin lugar la demanda.

Revocada la sentencia apelada y dictada otra declarando sin lugar la demanda.

Jueces concurrentes: Sres. Presidente del Toro y Asocia-dos Wolf y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la vista de este caso.